 STUDIO 44597Studio 44, Inc. and Noah A. Kfiligstein and Jour-neymen's and Production Allied Services ofAmerica and Canada International Union, Local157. Cases 22-CA-12893 and 22-CA-1303730 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 3 January 1985 Administrative Law JudgeJames F. Morton issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified.2The Respondent repairs electronic equipment atits Jersey City, New Jersey facility on contract forcertain retailers or for resale to its own customers.The Respondent recognized the Union in 1979 asbargaining representative for its production andmaintenance employees. The Respondent and theUnion have at all relevant times been parties to acollective-bargaining agreement providing for agrievance procedure and arbitration and prohibit-ing strikes or lockouts during the term of theagreement.1. The judge found that the Respondent violatedSection 8(aX3) and (1) of the Act by discriminatori-ly reassigning Union Steward Chi Yao Chang tomore onerous work 27 October 1983.3 We agree,but only for the following reasons.The Union generally maintains two stewards inthe Respondent's facility, representing approxi-mately 20 packing department employees and 35technicians. Employee Chi Yao Chang, a techni-cian, was elected as the technicians' steward 25 Oc-tober. For approximately 8 months before Chang'selection, the technicians had no steward.On 26 October a probationary employee identi-fied as "Mr. Hu" told Chang the Respondent in-tended to discharge him because Hu had "toomany rejects." Hu asked Chang to speak to Super-visor Andrew Kim and Chang agreed to do so.1 We adopt the judge's factual findings except as specifically discussedbelow. We have, however, added additional facts to our decision fromuncontradicted testimony or from testimony the judge specifically cred-ited.2 We shall substitute an Order in lieu of the judge's to conform moreclosely to the violations found, and for the reasons set forth below.All dates are 1983.Chang checked Hu's production record and dis-covered Hu had only one unit rejected. WhenChang spoke to Kim on 27 October, Chang toldKim that Hu was upset because Kim had "lied."Kim told Chang the Respondent had the right toreplace Hu. About 10 minutes later, the Respond-ent's plant manager, Ike Anteby, called Chang intohis office, acknowledged that Chang was the newshop steward, and read to Chang from that portionof the collective-bargaining agreement which per-mitted the Respondent to discharge probationaryemployees for any reason, without recourse.That same day, the Respondent assigned Changto a different job.4 Chang's new job, fixing "Walk-man"-type radios, caused Chang "a lot" of prob-lems, was more tedious, and required less skill thanhis former job. The Respondent claimed it had a"tremendous number of Walkman radios in stock,"but its witness, Plant Manager Ike Anteby, did nottestify the Respondent reassigned Chang for thisreason. Although Anteby stated that the Respond-ent maintained a monthly inventory of the numberand type of merchandise on hand, the Respondentdid not offer these records into evidence to supportits claim.The judge found the General Counsel establishedprima facie that the Respondent violated Section8(a)(3) and (1). The judge relied on the fact thatthe Respondent suddenly and inexplicably assignedChang to more onerous work immediately afterChang vigorously pressed the Respondent to re-consider its decision to discharge Hu. WhileChang's activity on behalf of Hu occurred on thesame day that the Respondent changed Chang'swork assignment, there is no evidence demonstrat-ing that Chang's union activity preceded his reas-signment. Thus, contrary to the judge, we do notfind that Chang's having represented Hu was a mo-tivating factor in the Respondent's decision to reas-sign Chang.We nevertheless agree that the General Counselestablished a prima facie case. The Respondent re-assigned Chang to more onerous work only 2 daysafter he was elected shop steward. For approxi-mately 8 months before Chang's election, theUnion had no steward for the Respondent's techni-cians. Finally, as we find below, the Respondentdemonstrated a strong animus toward its employ-4 Chang had previously performed "return and repair" work, fixingsmall electronic devices such as clock radios and tape recorders for re-tailers who have returned the items for repair. He was reassigned to"production repair" work, fixing only one type of unit for resale to theRespondent's customers. The Walkman-type radios that Chang was as-signed to repair were delivered to Chang disassembled, and Chang testi-fied it took him a "long tithe" to locate all the pieces. He also was re-quired to use "junk" parts, evidently from discarded devices, which hesaid took "a lot of time."284 NLRB No. 67 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDees' protected conduct, including Chang's later ef-forts as steward on behalf of other employees. Wethus infer the Respondent was hostile to the rebirthof the technicians' grievance machinery, represent-ed by Chang's election to steward, and that thiswas a substantial motivating factor in the Respond-ent's decision to reassign Chang.We also agree with the judge's conclusion thatthe Respondent failed to rebut the General Coun-sel's case. As discussed above, while the Respond-ent claimed it had a "tremendous number of Walk-man radios in stock," Plant Manager Ike Antebydid not testify this was the reason the Respondentreassigned Chang. Nor did the Respondent intro-duce its monthly inventory records to support itsassertion that an unusually high number of Walk-man-type radio repairs necessitated Chang's trans-fer. We thus infer that, had the records been pro-duced, they would have been unfavorable to theRespondent's position.5Accordingly, we fmd the Respondent violatedSection 8(a)(3) and (1) by reassigning Chang.2. On 1 November the Respondent was late indelivering paychecks to its employees. Changthereafter presented a grievance petition signed by25 employees to Plant Manager Ike Anteby pro-testing the incident. On 8 November SupervisorKim told Chang his production was "very low" asKim handed Chang his paycheck. The next dayAnteby gave Chang a written warning statingChang's work was "[s]ubstandard" and that hewould be suspended if his productivity did not im-prove. Chang's work had never before been criti-cized. When Chang asked Supervisor Kim for theRespondent's production standard for repairingWalkman-type radios, Kim replied, "[D]o [the] bestyou can do." The Respondent's production recordsshow that Chang's productivity on the Walkman-type radio was lower than that of other employees.Chang testified without contradiction, however,that the work required for each radio varied.Anteby, who claimed he relied on the productionfigures in deciding to warn Chang, testified he hadno expertise in repairing electronic equipment.The judge found, and we agree, that the GeneralCounsel established prima facie that the Respond-ent's warnings to Chang were in response to hisunion activity and that the Respondent failed torebut the General Counsel's showing.6 The judge5 See Auto Workers v. NLRB, 459 F 2d 1329, 1336 (D.C. Cir. 1972)See also Nor-Cal Security, 270 NLRB 543, 552 (1984); Interstate Circuit v.U.S., 306 US. 208, 225-226 (1939).6 In adopting the Judge's conclusion, we do not rely on his findmg thatno prior lawful warnings had ever been given any employee. The evi-dence does not support that findingfurther found Kim's oral warning to Chang wastainted because it was based on Chang's discrimina-tory work assignment. We agree, and find Anteby'swritten warning to Chang similarly tainted. Ac-cordingly, we find the Respondent violated Section8(a)(3) and (1) by its warnings to Chang.3.On 14 November Chang approached Supervi-sor Kim to discuss employee Allen Chu's com-plaint that he had been paid less than the contrac-tual rate. Kim told Chang, "[D]on't talk to meabout a contract" and "[The] Union cannot helpanything." Kim further told Chang, "[Y]ou guyspay $2.00 every week [in union dues], that's onehundred and four dollars per year but you can getnothing." Kim told Chang that, "Only I can helpyou," and that he could raise Chang's pay anytimehe wanted to. Kim then told Chang to "say nomore" and to "[g]o back to work." There was nofurther discussion.The judge found, and we agree, that Kim's state-ments to Chang tended to undermine the Union'srepresentative status and discourage employee sup-port by suggesting that grievance filing was futile.We further find that Kim's unwillingness to discussa possible grievance constitutes a refusal to bargainparticularly since the Respondent showed no pre-disposition to discuss the grievance with Chang ata later date.7Accordingly, we agree with the judge that Kim'sconduct was violative of Section 8(a)(5) and (1) ofthe Act.4.In mid-November Chang received 27 writtengrievances which he forwarded to the Respondentand the Union on 21 November. On 29 NovemberChang and eight of the grievants were laid off, outof seniority and in the middle of a workweek.None of the Respondent's packing department em-ployees were laid off. Plant Manager Ike Antebyclaimed at the time that the Respondent laid off theemployees because "business is no good." At thehearing Anteby testified that the employees werenot laid off for financial reasons but instead becausethe Respondent did not have enough electronicequipment on hand for the technicians to repair.The Respondent did not produce its monthly in-ventory records to support Anteby's claim. Antebyalso testified that he asked Supervisor Kim for alist of technicians to lay off based on "productivityprobably" but the Respondent did not produce thelist or relevant production records for the laid-offemployees.The judge found that the General Counsel estab-lished prima facie that the layoff was in retaliationfor the employees' protected activity and that the7 Redway Carriers, 274 NLRB 1359, 1396-1397 (1985). STUDIO 44599Respondent's effort to rebut the prima facie casewas weak, confused, and tended to reinforce theconclusion that the layoff was unlawful. We agreeand find the layoffs violative of Section 8(a)(3) and(1).85. About 25 technicians met on the evening of 29November and discussed the layoffs. They decidedthe Respondent "violat[ed] [the] union contract allthe time," and that a supervisor, apparently Kim,"did not want [to] obey [the] contract." Theyagreed that Chang's layoff caused them to lose"protection" and decided to strike. The judgefound, and we agree, that the strike which began30 November and involved 27 technicians wascaused by the Respondent's unfair labor practices.The Respondent argues that, even if it commit-ted the Unfair labor practices as the General Coun-sel alle ed, the violations were not serious. Thus,accordi g to the Respondent, the technicians' strikewas su ect to sanction pursuant to the contract'sno-strik provision. We disagree.In M stro Plastics Corp. v. NLRB, 350 U.S. 270(1956), he Supreme Court held that a general no-strike, o-lockout provision did not waive the em-ployees' right to strike in response to the employ-er's un 'r labor practices. The Board, in Arlan '5Department Store, 133 NLRB 802 (1961), has re-jected a broad interpretation of Mastro Plastics,holding that "only strikes in protest against seriousunfair labor practices should be held immune fromgeneral no-strike clauses."9 An unfair labor prac-tice is "serious" if it is "destructive of the founda-tion on which collective bargaining must rest.""This determination requires a case-by-case ap-proach based on experience, good sense, and goodjudgment."The Respondent, citing Arlan's, contends that itsconduct was not destructive of the parties' collec-tive-bargaining relationship because it did not dis-courage union membership, disrupt the employees'relationship with the Union, or undermine theUnion's authority. The Respondent also contendsthat the technicians' complaints should have beenresolved through the contractual grievance proce-dure.In Arlan's, the Board found unprotected a walk-out by 39 employees to protest a union steward'sunlawful discharge, The Board reasoned that,8 In adopting the Judge's conclusion, we do not rely on his finding thatthe Union handled the grievances in an "unusual" manner as there is noevidence to support that finding.9 133 NLRB at 807. Accord: DOW Chemical Co. v. NLRB, 636 F.2d1352, 1360-1361 (3d Cir. 1980), cert. denied 454 U.S. 818 (1981); NLRBv. Northeast Oklahoma City Mfg. Co., 631 F 2d 669, 675 (10th Cir 1980).1• Arlan's, supra, 133 NLRB at 808 (quotmg Mastro Plastics, supra, 350U.S. at 281); Caterpillar Tractor Co. v. NLRB, 658 F.2d 1242, 1247 (7thCit. 1981).11 Arlan's, supra, 133 NLRB at 807.while a dismissal is "always a serious matter to theperson discharged,"it does not follow that every discharge, even ifan unfair labor practice, is so serious from thepoint of view of the union and the other em-ployees, as to excuse compliance with the con-tract grievance procedure as a means for thesettlement of the dispute.12The Board found that the discharge was "the verykind of dispute, although constituting an unfairlabor practice, which the employees, rather thanstriking could and should have submitted to thecontract grievance procedure."13 In reaching itsconclusions, the Board specifically relied on thejudge's finding in that case that the respondent didnot intend that the discharge warn employeesagainst changing their collective-bargaining repre-sentative and that the discharge evolved in largepart from a "clash of personalities."14In this case, by contrast, the unlawful layoffswere numerous, tended to discourage employeesfrom filing grievances, and frustrated Union Stew-ard Chang's attempt to invoke the parties' contrac-tual grievance procedure. In addition, the layoffshere, contrary to Arlan's, followed closely otherunfair labor practices also designed to underminethe Union's authority and to discourage employeesfrom filing grievances. Thus, the Respondent un-lawfully assigned Chang to more onerous work on27 October in response to his 25 October union-steward election; issued Chang unlawful oral andwritten warnings on 8 and 9 November for present-ing it with an employee grievance petition; and un-lawfully rebuffed Chang's attempts to discuss an-other employee grievance on 14 November, indi-cating the futility of the contractual grievance pro-cedure. The combined effeat of the Respondent'sunfair labor practices was to deny employeesaccess to the grievance procedure. We find thatconduct "destructive of the foundation on whichcollective bargaining must rest" and therefore con-clude that the Respondent's unfair labor practiceswere serious enough to make the technicians' 30November walkout protected activity, despite theno-strike provision."12 133 NLRB at 808.13 Id.14 Id15 See Servair, Inc., 265 NLRB 181 (1982), enfd. 726 F 2d 1435 (9thCir. 1984).Although we agree with the judge that the "magnitude and sudden-ness" of the 29 November layoffs is a factor to consider in decidmgwhether the technicians' strike violated the contract's no-strike provision,we do not rely on his citation to the Board's decision in Dow ChemicalCo., 244 NLRB 1060 (1979), enf. denied 636 F.2d 1352 (3d Cir. 1980),cert. denied 454 U.S. 818 (1981), followmg remand from Steelworkers v.NLRB, 530 F.2d 266 (3d Cir. 1976). 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD6. The Respondent contends that, even if thetechnicians' walkout was protected activity at itsinception, the strike lost its protected status whenthe strikers refused the Respondent's offer of rein-statement with backpay and other assurances short-ly after the strike commenced.When Union Representative Peter Scalza arrivedat the Respondent's facility on 30 November,Chang told him about the 29 November layoffs."Scalza testified he discussed the problem with Re-spondent President Al Anteby and Plant ManagerIke Anteby, advising them that the layoff was notin accordance with the contract's seniority provi-sion, and urged them to take the strikers back andreview the outstanding grievances with the Union.According to Scalza, the Antebys stated they werewilling to take all the strikers back with backpayfor time lost, abide by the contract's seniority pro-vision in effectuating any future layoffs, and discussany employee grievance in accordance with thecontractual grievance procedure. Scalza informedthe strikers of the offer, told them the Union wouldreview the 27 grievances with the Respondent untilthey were "resolved," and instructed them to goback to work.Chang testified that, after discussing the matteramong themselves, the technicians told Scalza thatthey wanted the Respondent to promise "thesethings will not happen again," evidently referringto the layoffs, the Respondent's failure to pay themfor 5 minutes' overtime allegedly owed, and theRespondent's assigning them to floor-cleaning re-sponsibilities. The technicians also told Scalza theywanted the Respondent to assure them that, if theRespondent wanted time to discuss the grievances,it would not "lay off or fire people this time."Scalza testified the technicians told him that theywanted to wait for Union President VincentGulino to arrive to resolve the grievances and thatthey wanted an assurance that they would not belaid off for "any reason" until "all this was re-solved." Scalza told the employees Gulino wouldnot return from out of town for at least a week andadvised the strikers to return to work. They re-fused.Scalza then conveyed the technicians' concernsto the Respondent's managers and, on returning,told the strikers the Respondent could promiseonly to follow seniority in effectuating any futurelayoffs and urged them to go back to work. Thetechnicians again refused, concluding that they"still [had] no protection" and that "if [they went]back to work, then the next day [the Respondentcould] still do this and [the Union] cannot do noth-16 No one disputes that the Union did not learn that the employeesdecided to strike until the morning of 30 November.ing about this"; they again insisted on waiting forGulino to arrive.When Gulino arrived at the picket line on 5 De-cember, he told the employees the strike was ille-gal and persuaded them to offer to return to workunconditionally. According to Gulino's testimony,he met with Al Anteby and stated that he wantedthe strikers put back to work. Gulino testifiedAnteby refused to take them back, claiming thatafter the employees refused to return to work theprevious week he had decided to close the depart-ment and no longer needed technicians. Gulino tes-tified he called Al Anteby later the same day andat other times during the rest of the week to re-quest the strikers' reinstatement, but that Antebyrefused to reinstate them. At the time of the hear-ing, the Respondent continued to repair electronicitems and had after 5 December hired techniciansother than those who struck to perform repairwork.The judge found that, while the Respondent's re-instatement offer and the Union's admonitions toemployees to return to work were "consider-ations," they were "hardly dispositive" as evidencethe strike was unprotected. The judge stated thestrikers "had good reason from the statements ut-tered by Respondent itself to believe that theUnion lacked authority" and that they were pro-testing not a mere economic decision but egregiousunfair labor practices. The judge also found thatthe Respondent's offer was merely a "tactical with-drawal" and not a "guarantee against renewed dis-crimination." The judge concluded that the Re-spondent's 5 December discharge of the 27 strikersbecause they engaged in an unfair labor practicestrike and refused to defer to the Respondent'sovertures to end the strike violated Section 8(a)(3)and (l)." We disagree.As noted, the Board in Arlan's1 8 emphasized thestrong policy favoring resort to the contractualgrievance-arbitration process where the respond-ent's unfair labor practices are not so serious as torender the process futile. The Board stated:A contract grievance procedure with ac-companying no-strike, no-lockout clauses, con-stitutes the contracting parties['] self-createdjudicial machinery for resolving the inevitablefrictional disputes arising from the day-to-dayadministration of labor relations. It representsa civilized substitution for force in the settle-17 The complaint alleged both an unlawful discharge and an unlawfulrefusal to reinstate. The judge found the employees had already been dis-charged at the time of their unilateral offer to return, and concluded "nouseful purpose" would be served by finding the latter conduct independ-ently violative18 Supra, 133 NLRB 802. STUDIO 44601ment of such disputes beneficial to all partiesinvolved in such disputes. We believe thatresort to such machinery for the settlement oflabor controversies should be encouraged by apublic agency. We can perceive no publicpolicy served by a holding that the kind of dis-pute involved in this case is exempt from thecoverage of the contract grievance procedureand may properly be resolved by a test of eco-nomic strength.19Similarly, in NLRB v. Laborers Local 721,20 thecourt stated:National labor policy encourages dispute reso-lution without resort to industrial strife, espe-cially arbitration. See, e.g., Gateway Coal Co. v.United Mine Workers, 414 U.S. 368, 377-82 [85LRRM 2049] (1974); Boys Markets, Inc. v.Retail Clerks, 398 U.S. 235, 250-53 [74 LRRM2257] (1970). Wooden application of a rule jus-tifying strikes would completely vitiate the ef-forts of the parties to minimize disruptions byestablishing mechanisms to resolve disputesthrough collective bargaining. Mastro Plasticscontemplates strikes to protest unfair laborpractices which threaten the integrity of thecollective bargaining relationship. Permittingsuch strikes in defiance of no-strike provisionswhen the unfair labor practice is not so seri-ous, however, would also undermine the col-lective bargaining relationship.21Consistent with the strong labor policy favoringresort to the grievance-arbitration process to re-solve labor disputes, we find it necessary to consid-er whether the Respondent's reinstatement offerand other assurances may have remedied its unfairlabor practices to such a degree that they were nolonger destructive of the parties' collective-bargain-ing foundation. In particular, we deal with thequestion whether, in view of the Respondent's rein-statement offer and other assurances, it appearedreasonably likely that the dispute could be resolvedthrough the parties' grievance and arbitration pro-cedure.We consider the Respondent's 30 Novemberoffer to the technicians an unconditional pledge toremedy substantially the unfair labor practices thatcaused the walkout. By agreeing to take the strik-ers back and reimburse them for their lost work-time, the Respondent showed its willingness toremedy the fmancial effects of the unlawful 29 No-vember layoffs and to restore employees to the po-iSat 808.20 649 F 2d 33 (1st Cir. 1981), enfg 246 NLRB 691 (1979).21 Id. at 35. Accord: Dow Chemical Co. v. NLRB, supra, 636 F.2d1352; Atlantic Richfield Co., 199 NLRB 1224, 1225 (1972).siiions they had occupied before the layoffs.Indeed, by agreeing to reimburse for lost wages the18 strikers not previously laid off, the Respondentprovided for relief not available to unfair laborpractice strikers before they have unconditionallyoffered to return to work.22 The Respondent as-sured the technicians that the means used to effec-tuate the 29 November layoffs (i.e., layoffs out ofseniority) would not again be invoked in the eventof future layoffs. Finally, by pledging to discuss thetechnicians' grievances with the Union in accord-ance with the parties' recognized grievance proce-dure, the Respondent demonstrated its willingnessto discuss employee grievances with the Union andto abide by the parties' agreed-on method for re-solving pending and future employee grievances.These assurances, accompanied by the Respond-ent's offer of reinstatement and backpay were suffi-cient, in our view, to mitigate any impressions leftby Supervisor Kim's statements or the Respond-ent's other unfair labor practices that employees ortheir union steward would be rebuffed and/or pun-ished for filing or pursuing grievances, that thegrievance process was futile, or that the Unionlacked authority to resolve their grievances. Thereis no record evidence that the assurances and offerwere made in bad faith or in a deceptive manner,or that the Union objected to the offer's terms.Indeed, we fmd that Union Representative Scalza'salmost verbatim communication of the Respond-ent's offer to the technicians accompanied by hisrepeated admonitions to the strikers to return towork showed that the Union approved of theoffer."We further find the technicians' stated reasonsfor refusing the Respondent's reinstatement offerare lacking in merit. Concerning the demand thatthe Respondent promise not to "lay off or fire em-ployees this time" if it wanted to address the out-standing grievances, it is unclear from the testimo-ny whether the technicians were asking for immu-nity from termination solely for the period duringwhich the grievances were being resolved or for an22 It is well settled that unfair labor practice strikers are not entitled toreinstatement and backpay until they have made an unconditional offer toreturn to work See Pecheur Lozenge Co., 98 NLRB 496 (1952), enfd. asmodified 209 F.2d 393 (2d Qr. 1953), cert denied 347 U S 953 (1954).Accord. Central Mack Sales, 273 NLRB 1268, 1274-1275 (1984); StruthersWells Corp., 262 NLRB 1080 (1982), enfd. m relevant part 721 F 2d 465(3d Cir 1983)23 As the rest of this decision and our Order itself make clear, we arein no way holding that the Respondent's offer constituted an adequateremedy for the violations that preceded it Obviously that offer did notconstitute a "cure" so as to obviate the instant proceeding and remedyWe hold only that the offer brought the parties' relationship back withinthe ambit of Arlan k, i e., the continuing effect of the violations was notso serious as to immunize a choice to violate the no-strike clause ratherthan submit the disputes to the contractual gnevance-arbitration proce-dure. 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDindefinite longer period. In any event, we find thedemand inappropriate as it would require the Re-spondent to surrender its right under the Act toterminate or layoff employees at any time forlawful reasons.The technicians' additional assertion that theyhad no "protection" because of the layoff of theirunion steward and the Union's lack of authorityalso lacks merit in view of the Respondent's pledgeto abide by the contract and to discuss employeegrievances with the Union in accordance with theUnion's procedures. Further, as noted, the techni-cians were not entitled to any protection againstlayoffs effectuated for lawful reasons and theUnion implicitly endorsed the Respondent's offerto resolve the disputes.The technicians' insistence to Scalza that thewalkout continue until Union President Gulino ar-rived was unreasonable, as Scalza had informedthem that Gulino would not be available for aweek and that Scalza was the Union's representa-tive.We cannot conclude that the Respondent's unfairlabor practices continued to be "destructive of thefoundation on which collective bargaining mustrest," following the Respondent's 30 November re-instatement offer. The technicians' continued walk-out protesting the layoffs and other Respondentconduct was therefore unprotected and in breachof the collective-bargaining agreement's no-strikeprovision.24 Under such circumstances, it is clearthat "an employer is free to pick and choose whomhe will fire and whom he will reinstate after thestrike, so long as the basis for the selection is notdiscriminatory."25 In this case the judge made nofinding of discriminatory selection and none was al-leged. We therefore dismiss the complaint allega-tions that the Respondent violated Section 8(a)(3)and (1) by discharging and refusing to reinstate the27 striking technicians on 5 December.In light of our partial reversal of the judge, weshall issue an Amended Conclusion of Law, anAmended Remedy, and a new Order and notice toemployees.AMENDED CONCLUSION OF LAWDelete Conclusion of Law 3(c).24 As we find the Respondent's offer sufficient to render the techni-cians' continued walkout "unprotected," we need not pass on whetherthe employees' refusal to obey Union Representative Scalza's admonitionsto return to work also rendered the technicians' activity unprotected26 Chrysler Corp., 232 NLRB 466, 474 (1977) (citations omitted), affd.mem. sub nom. Smith v. NLRB, 85 LC 11,074 (D C. Cir. 1979).Accord: Goodie Brand Packing Corp, 270 NLRB 451, 452 (1984), re-manded sub nom. Sanchez v. NLRB, 785 F.2d 409 (2d Cir. 1986).AMENDED REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall, inter alia, order the Respondent tomake those employees whom it discriminatorilylaid off on 29 November 1983 whole for any lossof earnings they may have suffered as a result ofthe discrimination practiced against them for theperiod 29 November until the Respondent offeredthem reinstatement and backpay on 30 November.Backpay for the stated period shall be computed asprescribed in F. W. Woolworth Co., 90 NLRB 289(1950), with interest as computed in New Horizonsfor the Retarded, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders thatthe Respondent, Studio 44, Inc., Jersey City, NewJersey, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Assigning any employee to more onerouswork because of the employee's union activities.(b)Issuing any employee oral or written warn-ings because of the employee's union activities.(c)Refusing to bargain with the Union, Journey-men's and Production Allied Services of Americaand Canada International Union, Local 157, as theexclusive bargaining representative of the employ-ees in the bargaining unit, set out below in para-graph 2(a), by refusing to discuss grievances withthe Union, and by telling employees that filinggrievances is futile.(d)Laying off or otherwise discriminatingagainst any employee for filing grievances or en-gaging in other union activities.(e)In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain concerning grievanceswith the Union as the exclusive representative ofemployees in the following appropriate unit:All employees of Studio 44, Inc., excluding ex-ecutives, watchmen, professional employeesand supervisors as defined by the Act.(b)Make whole those employees whom it discri-minatorily laid off on 29 November 1983 for anyloss of earnings and other benefits suffered as aresult of the unlawful layoffs, in the manner setforth in the amended remedy. STUDIO 44603(c)Remove from its files any references to theunlawful work assignment, warnings, and layoffsand notify the employees in writing that this hasbeen done and that the unlawful acts will not beused against them in any way.(d)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records, and all otherrecords necessary to analyze the amount of back-pay due under the terms of this Order.(e)Post at its Jersey City, New Jersey facilitycopies of the attached notice marked "Appen-dix..26 Copies of the notice, on forms provided bythe Regional Director for Region 22, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.MEMBER JOHANSEN, dissenting in part.Unlike the majority, I find the Respondent failedto cure its unfair labor practices and that its techni-cians' strike, which began as a protected unfairlabor practice strike, remained one. The Respond-ent, despite its offer to reinstate the technicians itunlawfully laid off, failed to provide them with anassurance that it would not discriminatorily laythem off in the future. The Respondent in fact re-buffed the employees' effort to secure such an as-surance. Accordingly, I fmd that the techniciansremained engaged in a protected unfair labor prac-tice strike through 5 December 1983 and that theRespondent, by refusing to reinstate them afterthey unconditionally offered to return to work on 5December, violated Section 8(a)(3) and (1).Following several other aggravated unfair laborpractices, set out in detail in the majority opinion,the Respondent on 29 November 19831 laid offUnion Steward Chi Yao Chang and eight employ-ees who had recently filed grievances. The layoffswere out of seniority, implemented in the middle of26 If dna Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board,"1 All dates are 1983a workweek, and the Respondent offered conflict-ing reasons to justify them. The majority and Iagree that the Respondent implemented the layoffsbecause of the employees' grievances and that theRespondent thus violated Section 8(a)(3) and (1).On 29 November about 25 technicians met anddiscussed the layoffs. They decided that the Re-spondent "violate[d] [the] union contract all thetime," and that one of the Respondent's supervisors"did not want [to] obey [the] contract." The tech-nicians agreed that Chang's layoff caused them tolose "protection" and they decided to strike. Theirstrike commenced 30 November and, as my col-leagues and I agree, the strike was at the outset anunfair labor practice strike. Because the unfairlabor practices that precipitated the strike were"destructive of the foundation on which collectivebargaining must rest," my colleagues and I alsoagree that the strike was a protected strike despitethat it otherwise violated a contractual no-strikeprovision. Where we part is on the question wheth-er the Respondent later cured its unfair labor prac-tices, thus robbing the strike of its protection fromthe contractual no-strike provision.As indicated, the technicians' strike began on 30November. When Union Representative PeterScalza arrived at the Respondent's facility that day,Union Steward Chi Yao Chang told him about the29 November layoffs. Scalza testified he discussedthe problem with Respondent President Al Antebyand Plant Manager Ike Anteby, advising them thatthe layoff was not in accordance with the con-tract's seniority provision, and urged them to takethe strikers back and review the outstanding griev-ances with the Union. According to Scalza, theAntebys stated they were willing to take all thestrikers back with backpay for time lost, abide bythe contract's seniority provision in effectuatingany future layoffs, and discuss any employee griev-ance in accordance with the contractual grievanceprocedure. Scalza informed the strikers of theoffer, told them the Union would review the griev-ances with the Respondent until they were "re-solved," and instructed them to go back to work.Chang testified that, after discussing the matteramong themselves, the technicians told Scalza thatthey wanted the Respondent to promise "thesethings will not happen again." The technicians alsotold Scalza they wanted the Respondent to assurethem that, if the Respondent wanted time to dis-cuss the grievances, it would not "lay off or firepeople this time." Scalza testified the technicianstold him that they wanted to wait for Union Presi-dent Vincent Gulino to arrive to resolve the griev- 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDances and that they wanted an assurance that theywould not be laid off for "any reason" until "allthis was resolved." Scalza told the employeesGulino would not return from out of town for atleast a week' and advised the strikers to return towork. They refused.Scalza then conveyed the technicians' concernsto the Respondent's managers, and, on returning,told the strikers the Respondent could promiseonly to follow seniority in effectuating any futurelayoffs and urged them to go back to work. Thetechnicians again refused, concluding that they"still [had] no protection" and that "if [they went]back to work, then the next day [the Respondentcould] still do this and [the Union] cannot do noth-ing about this"; they again insisted on waiting forGulino to arrive.On 5 December Gulino, Scalza, and some of thetechnicians spoke with Al Anteby and Ike Anteby.Gulino asked the Antebys to put the techniciansback to work. Al Anteby refused, stating eitherthat he was going to "revamp" his business and"move all [his] stuff up to Canada," that he did"not need the people no more," or that he had"nothing to give them to do there." Gulino laterthat day, and at other times during the rest of theweek, again asked the Antebys to put the techni-cians back to work. On at least these occasions,Gulino placed no conditions on the technicians' re-turning to work. Despite Anteby's statements tothe contrary, the Respondent continued to repairelectronic equipment at its Jersey City, New Jerseyfacility. It hired additional technicians, but neverreinstated any of the technicians who struck.Unlike the majority, I agree with the judge thatthe Respondent failed to cure its unfair labor prac-tices because it gave the employees no assuranceson which they could reasonably rely that it wouldnot again discriminatorily lay off its technicians. Tothe contrary, when the employees sought an assur-ance that "these things will not happen again," theRespondent rebuffed them and stated that it couldpromise only to follow seniority in implementingfuture layoffs. What the employees sought, andwhat the Respondent refused to provide, forms anessential part of the Board's customary remedy fora discriminatory layoff, i.e,, a promise by the em-ployer, conveyed to employees in a notice, that itwill refrain from further discrimination. Underthese circumstances, and in light of the extent andseverity of the Respondent's unfair labor practices,the employees could reasonably conclude that theRespondent could not be trusted, and that its 30November offer to reinstate the employees was atactical withdrawal, not a guarantee against re-newed discrimination. Accordingly, I find that thetechnicians' strike remained a protected unfairlabor practice strike, despite the Respondent'soffer.I also do not find that the technicians' strike lostits status as a protected unfair labor practice strikebecause the technicians sought an assurance thatthe Respondent would not "lay off or fire peoplethis time" or that the Respondent would not laythe technicians off for "any reason" until "all thiswas resolved." This request was, of course, in re-sponse to the Respondent's having laid off UnionSteward Chang and eight grievants in violation ofSection 8(a)(3) and (1). The request also followedthe Respondent's offer to review the grievances forwhich Chang and the other employees were un-lawfully laid off. Contrary to the majority's sugges-tion, I find that the technicians' request, in context,was not an economic demand unrelated to the Re-spondent's unfair labor practices. Rather, I findthat the employees sought a remedy reasonably tai-lored to the Respondent's aggravated violations.While I would not require that the Respondentnecessarily agree to the demand in order to cure itsunfair labor practices, I nevertheless do not agreethat the demand converted the strike to an eco-nomic strike or otherwise caused the strike to loseits insulation from the contractual no-strike clause.2Accordingly, I find that the technicians' 30 No-vember strike remained a protected unfair laborpractice strike. The Respondent therefore was not"free to pick and choose whom [it would] fire andwhom [it would] reinstate. . . so long as the basisfor the selection [was] not discriminatory." Rather,the Respondent was obligated to refrain from dis-charging the strikers because of the strike and toreinstate them upon their unconditional offer toreturn to work. The judge's finding is well support-ed that Respondent President Al Anteby falsely2 The Respondent contends that the strike also was unprotected be-cause it was an unauthorized wildcat strike and contrary to Union Repre-sentative Scalza's instructions to return to work. By choosing the Unionto represent them, however, the employees did not waive all rights toprotect themselves from the Respondent's unlawful conduct. Jones &McKnight v NLRB, 445 F.2d 97, 105 (7th Cir 1971). "Unless . . a wild-cat strike is called for the purpose of asserting a right to bargain collec-tively in the union's place or is likely, regardless of its purpose, to impairthe union's performance as exclusive bargaining representative, section9(a) does not put the strikers beyond the pale of section 7." East ChicagoRehabilitation Center P. NLRB, 710 F.2d 397, 402 (7th Cir. 1983), cert.denied 465 U.S. 1065 (1984). The employees here struck in support of theUnion's role as bargaining representative, not to undermine it: Theystruck because the Respondent's conduct denied them representationthrough the contractual grievance procedure. Although the employeesfailed to heed Seal7a's instructions to return to work, they did so in theface of the Respondent's refusal to assure them that "these things will nothappen again." Accordingly, I find the striking employees did not intendto undermine the Union and that their strike did not impair the Umon'sperformance as exclusive representative. STUDIO 44605told Union President Gulino on 5 December thathe was going to "revamp" his business and "moveall [his] stuff to Canada," that he did "not need thepeople no more," or that he had "nothing to givethem to do there" because the employees main-tained their strike. The Respondent in any eventfailed to reinstate the strikers after Gulino's uncon-ditional offer on their behalf to return to work thatday and at other times during the rest of the week.I find the Respondent thus violated Section 8(a)(3)and (1).33 The fact that the strikers on 30 November insisted on waiting forUruon President Guhno to return from out of town is irrelevant. Gulmoin fact returned on or before 5 December when he first offered on thestriking technicians' behalf that they would unconditionally return towork. Since backpay would not have commenced before their uncondi-tional offer to return, the fact that the strikers had earlier insisted onwaiting for Guilt-10 to return would not render the Respondent liable forbackpay to those who struck for any period during which they main-tained their strike for reasons other than the Respondent's unfair laborpractices and its refusal to provide an assurance that "these things willnot happen again" I am not convinced in any event that the technicianswould have maintained the strike•even if the Respondent had providedthe assurance they sought•only to wait for Gulino to return.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT assign any of you to more oner-ous work because of your union activities.WE WILL NOT issue any of you oral or writtenwarnings because of your union activities.WE WILL NOT refuse to bargain with Journey-men's and Production Allied Services of Americaand Canada International Union, Local 157 as theexclusive bargaining representative of those of youin the bargaining unit set out below by refusing todiscuss grievances with the Union, and by tellingyou that filing grievances is futile.WE WILL NOT lay off or otherwise discriminateagainst any of you for filing grievances or engagingin other union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL, on request, bargain concerning griev-ances with the Union as the exclusive representa-tive of those of you in the following bargainingunit:All employees of Studio 44, Inc., excluding ex-ecutives, watchmen, professional employeesand supervisors as defmed by the Act.WE WILL make whole those of you whom wediscriminatorily laid off on 29 November 1983 forany loss of earnings and other benefits resultingfrom your layoff, less any net interim earnings, plusinterest.WE WILL notify each of the employees affectedby our unlawful work assignment, warnings, orlayoffs that we have removed from our files anyreferences to our unlawful acts and that our unlaw-ful acts will not be used against him or her in anyway.STUDIO 44, INC.Hope Singer, Esq., for the General Counsel.Chuck Ellman, Esq., of East Orange, New Jersey, for theRespondent.DECISIONSTATEMENT OF THE CASEJAMES F MORTON, Administrative Law Judge. Theconsolidated complaint in these cases alleges that Studio44, Inc. (Respondent) violated Section 8(a)(1), (3), and(5) of the National Labor Relations Act. The specificissues raised by the pleadings are:1.Whether Respondent, in October 1983, changedwork assignments of its employee Chi Yao Chang, be-cause he engaged in protected concerted activities?2.Whether Respondent, about November 8 or 9, 1983,issued warnings to Chang because he engaged in protect-ed activities?1 Whether Respondent, about November 14, 1983, in-formed employees that it would be futile to processgrievances through their collective-bargaining represent-ative?4.Whether Respondent, about November 14, 1983, re-fused to bargain collectively respecting grievances filedwith it?5.Whether Respondent, about November 29, 1983,discharged nine employees in retaliation for their havingengaged in protected concerted activities?6.Whether a strike by Respondent's employees wascaused or prolonged by unfair labor practices committedby Respondent?7.Whether Respondent, since about December 5,1983, has refused to reinstate its striking employees ontheir unconditional offer to return to work or dischargedthem on that date?8.Whether Respondent, about December 5, 1983,threatened employees with partial plant closure in retal-iation for their having engaged in protected concertedactivities?In addition to these issues, another was submitted byRespondent by way of argument at the hearing, i.e.,whether the "no strike" clause in the collective-bargain- 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing agreement rendered the strike, referred to above, un-protected.The hearing was held before me in Newark, NewJersey, on June 5, 6, and 7, 1984. On the entire record,including my observation of the demeanor of the wit-nesses, and after due consideration of the briefs filed bythe General Counsel and by the Respondent, I make thefollowingFINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATION STATUSThe pleadings establish and I find that Respondent is aNew Jersey corporation that repairs and sells electronicequipment and that, in its operations annually, it meetsthe Board's standard for the assertion of jurisdiction overnonretail enterprises.The pleadings further establish and I find that Jour-neymen's and Production Allied Services of Americaand Canada International Union, Local No. 157 (theUnion) is a labor organization as defined in Section 2(5)of the Act.IL THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is managed by three brothers. Its presidentis Al Anteby; its plant manager is Ike Anteby; the thirdmanagement official is not involved in the incidents dis-cussed herein.Respondent began operations in 1977. Its business hasconsisted of its buying defective electronic items (e.g.,car stereos), from retailers, repairing those items, remov-ing the labels from them and then selling the remanufac-tured items to Respondent's own customers; it also hasperformed repair services for retailers and returned therepaired items to them.At one time, several years ago, Respondent had ware-houses in California and Illinois and facilities in Georgiaand New York, in addition to the facility involved in theinstant case, located in Jersey City, New Jersey. About2-1/2 or 3 years ago, because of financial problems, Re-spondent closed down permanently all its facilities exceptthe Jersey City plant. At Jersey City its employees werelaid off then for a 2-week period while it revamped itsproduct lines. Prior to that 2-week layoff and since, Re-spondent has laid off no employees at Jersey City untilNovember 23, 1983, as discussed in further detail below.In 1979 Respondent recognized the Union as the ex-clusive collective-bargaining representative for its pro-duction and maintenance employees and, until the eventsin this case occurred as discussed below, it had no laborrelations problems.In late 1983 there were about 35 technicians employedby Respondent. They were mostly Mandarin speakingwith little or no understanding of English. They per-formed the repair work referred to above. Respondentalso has had about 20 other employees who pack andship the finished products. The packing department em-ployees have had their own union steward. They are notinvolved in the issue in this case.The technicians did not have their own steward forabout 8 months in 1983 until Chi Yao Chang, as dis-cussed below, was elected steward in October 1983. (Alldates hereafter are for 1983 unless specified otherwise.)The technicians for the most part understand only theMandarin language. Chang has a limited ability to com-municate in English. He started working for Respondentin February 1981 and had been on a leave of absencefrom March 1982 to May 1983 when he was in Taiwan.B. Alleged Discrimination in Chang's Job AssignmentsChang testified that, in September, he observed awhite person walking through Respondent's plant and,on inquiry, learned from a coworker that that individualwas Vincent Gulino, the Union's president. Chang testi-fied also that in that same month Union RepresentativePeter Scalza gave him a copy of the current contract be-tween Respondent and the Union.In October, the Union's president, Vincent Gulino,came to Respondent's plant and conducted an electionamong the technicians for the purpose of choosing ashop steward. Chang got 20 votes to a total of 13 for theother two candidates.On the day after Chang was elected shop steward, aprobationary employee, Hu, told Chang that Respondentdid not want him in its employ because of "too many re-jects." Hu asked Chang to intercede with his supervisor,Kim, on his behalf. Chang later spoke to Kim and in-formed him that he, Chang, had checked Hu's produc-tion record with a quality control employee and learnedthat Hu had only one reject. Chang then told Kim thatHu was very upset because Kim had "lied." Kim repliedthat Respondent has the right to hire another technicianin place of Hu. Chang testified further that about 10 min-utes later Respondent's plant manager, Ike Anteby,called him to an office, acknowledged that Chang wasnow the shop steward, and read to Chang the portion ofthe collective-bargaining agreement pertaining to Re-spondent's right to discharge a probationary employee.Chang told Anteby that he had checked Hu's productionrecord and found that Hu had only one reject. Antebytold him Respondent did not want Hu in its employ.Chang testified that on the second day after he hadbeen elected shop steward, his supervisor, Kim, changedhis job assignment. For many months prior to thatchange Chang had been regularly assigned to repairitems returned by Respondent's customers. However,after his discussion with Kim and Anteby, as relatedabove, Chang was assigned to perform production repairwork and, in particular, to work on a Walkman modelthat, he said, gave him a "lot" of problems. It thus ap-pears to me that Chang viewed the Walkman work asmore onerous than the varied work he had performedpreviously on a wide range of items. His testimony alsoindicates that regular production work calls for fewerskills than are required in repairing a range of differentitems.Kim did not testify for Respondent. Plant Manager IkeAnteby testified for the great part about asserted defi-ciencies in Chang's work on the Walkman items, as dis-cussed in further detail below. The production records STUDIO 44607Respondent placed in evidence disclose no entries along-side Chang's name for October 24, 25, and 26, and that,from October 27 on, he was assigned to a model desig-nated by a code number on the report that pertained toWalkman repairs.The General Counsel has made out a prima facieshowing of unlawful discrimination about the change inChang's assignment by having offered credible evidencethat Chang was suddenly and inexplicably assigned tomore onerous work immediately after he, in his capacityas shop steward, vigorously pressed Respondent to re-consider its decision to discharge Hu. Respondent's ownproduction records confirm that Chang's duties wereabruptly changed. Respondent did not call any witnessesto offer an explanation for having effected the change.Instead, it suggests by way of argument that I shouldinfer that his reassignment was necessitated by the "tre-mendous number of Walkman radios in stock." Surmiseshould not be substituted for testimony otherwise readilyavailable but not proferred.As Respondent has not come forward with any evi-dence to neutralize the prima facie showing of discrimi-nation, I find that Respondent assigned Chang to moreonerous work on and after October 27 because Changhas engaged in protected activities as the Union's stew-ard. See Dillon Co., 241 NLRB 579, 581-582 (1979).C. The Alleged Discriminatory Warnings to ChangChang testified without contradiction that, until hebecame shop steward, his work had never been criti-cized. He also testified that on November 1, Respondentwas late in delivering paychecks to employees and thathe then prepared a petition to protest that delay, had itsigned by over 25 of his coworkers, and delivered it toAnteby. On the very next payday while he and otheremployees were waiting as a group to receive their pay-checks, his supervisor, Kim, told him that his productionwas very low. On the next day, November 9, Ike Antebycame to his workplace and gave him a written noticethat stated that his work was "substandard" and in-formed him that he would be suspended if his productiv-ity did not improve. That notice also discloses thatChang had received no prior oral or written warnings.Chang testified, also without contradiction, that heasked Kim, on receipt of the November 9 warningnotice, what was the production standard set by Re-spondent for the model on which Chang was assigned towork and that Kim responded that the standard simplywas to do the "best you can do."Respondent's production records as explained by itsplant manager disclose that Chang's production on theWalkman model was less than other employees also as-signed to repair that model. Ameby testified that he wasno expert himself in repairing electronic equipment butthat based on the production figures furnished him, hehad decided to issue the written to Chang_ Chang testi-fied without contradiction that the repairs to a Walkmancan be simply to complex depending on the extent of thedamage to each.The evidence above discloses that Supervisor Kimissued a very obvious oral warning to Chang whileChang and others were waiting for their paychecks.When that evidence is coupled with uncontroverted evi-detiCe that no warnings had ever been issued previously,and also with the fact that the petition Chang had justpresented to Respondent, signed by over 25 coworkers,related to a delay in receiving the previous week's pay-checks, I conclude from the timing, the place, and theother circumstances of the oral warning by Kim that thewarning was given in retaliation for Chang's having pre-sented the petition protesting late receipt of employeespaychecks. Respondent offered no evidence in rebuttal. Ifind that Kim's oral warning was issued for discriminato-ry reasons. More importantly, however, the oral warningwas based on a work assignment that had been discrimin-atorily given Chang, as found above. On that premise,the warning itself is similarly tainted.Respecting the written warning of November 9, I noteagain that the assignment of Chang to the Walkmanrepair work on and after October 27 was discriminatorilymotivated and perforce the written warning to him ema-nating from the unlawful assignment is itself unlawful.Independently of that consideration, I find that the Gen-eral Counsel's evidence established a prima facie showingof discrimination in that the written warning was issuedin close proximity to Chang's activities as union steward,in that no prior lawful warnings had ever been given anyemployee, in that Chang was never told of any produc-tion standard, and where in fact the standard set by Kimwas simply to do one's best (a standard apparently metby Chang) and in that Respondent's other conduct in thiscase exhibits union animus. Respondent has not offeredany credible evidence in rebuttal. I place no significantvalue on the bare numbers on the production recordsplaced in evidence based on Anteby's testimony. Antebyconceded he has no expertise in electronic repair work.Chang's unrebutted testimony reflects that repairs onWalkmans can be simple or complex, depending on theextent of the damage to each. In the absence of any pro-bative evidence, I infer that Chang was doing the best hecould and, on that basis, met the standard set by Supervi-sor Kim. Anteby's testimony that he himself has givenoral warnings to Chang is not credited as the November9 notice itself clearly shows that no such prior oral orwritten warnings had been given Chang. Moreover, it isabsurd to charge an employee for "substandard" produc-tion when no objective standard exists and when theonly standard that does exist, according to the direct evi-dence thereon, is one that is tied solely to one's best ef-forts. Anteby's summary presentation to Chang on No-vember 9 of the written notice suggests to me that hewas more interested in issuing the warning than in reme-dying any production problem and that, in turn, con-vinces me that Respondent's motivation in issuing thenotice was discriminatory. As the General Counsel's casemakes it clear, and as Respondent's evidence fails torebut that prima facie showing, I fmd that the warningnotice served by Respondent's plant manager on Changon November 9 was aimed at discouraging Chang andother employees from filing or presenting grievances orengaging in other union activities. See Keller Mfg. Co.,237 NLRB 712 (1978). 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDD. The Alleged Refusal to BargainThe complaint in this case alleges that about Novem-ber 14 Respondent refused to bargain collectively andthat it informed employees of the futility of their filinggrievances. In support thereof, the General Counsel of-fered the uncontroverted testimony of Chang, summa-rized as follows. In mid-November, one of the techni-cians, Allen Chu, talked to Chang about his rate of paythat he believed was less than what was provided for inthe collective-bargaining agreement. Chang informedhim that he would discuss the matter with Respondent'ssupervisor, Kim. The next morning, Chang talked toKim about Chu's complaint. In response, Kim toldChang that he was not to talk about the contract andthat "the Union cannot help anything." Kim further toldChang that the employees were paying $2 a week,"that's $104 per year" but "get nothing." Kim toldChang that only he can help Chang and that he can raiseChang's pay anytime he wants to do so. Kim ended thediscussion by telling Chang that he wanted Chang to"say no more" and to go back to work.I credit Chang's uncontroverted testimony as to hisconversation with Kim.Respondent characterizes Kim's statements to Changas isolated and innocuous. The facts speak otherwise.When Chang presented Kim with the first grievance inhis very brief tenure as union steward, Kim issued him adiscriminatory warning, as found in the preceding sec-tion. On Chang's second grievance, he was told by Kimin essence that the Union can do nothing, that he shouldkeep quiet, and depend only on Respondent's largesse.Further, and as discussed in more detail below, Kim's re-marks played a significant role in the decision of thetechnicians to engage in a strike. All those factors out-weigh the consideration Respondent views as of primarysignificance. Respondent points to the fact that untilChang was elected steward there had been no labor rela-tions problems in its plant. It argues, in that context,Kim's remarks were isolated and an aberration. It couldbe more easily argued that Kim's remarks were deliber-ately aimed at ensuring that there would continue to beno grievances and no labor relations problems. In anyevent, it is now well settled that statements, such as Kimmade, undermine the Union's representative status anddiscourage employee support for the Union. See HollandAmerican Wafer Co., 260 NLRB 267 (1982), and Hutchi-son-Hayes International, 264 NLRB 1300, 1304 (1982).E. The Events in Late November and in December1. The layoffs, strike, alleged discriminatorydischarges, threat, and refusals to reinstateIn the 1-week period ending November 21, approxi-mately 27 technicians filed grievances with Chang thatwere reduced to writing. Copies were sent to Respond-ent and to the Union on November 21. Between thatdate and November 29, Chang called the Union's officetwo or three times to inquire about the status of thosegrievances and was told by an office employee there thatthe Union's president, Gulino, and its representative,Scalza, were not in. Gulino and Scalza testified beforeme but they did not refer to Chang's inquiries or to anyeffort on their part to make contact with Chang. Theyrelated simply that they referred the grievances to theirattorney's office for handling. Parenthetically, I note thattheir handling in this manner of 27 separate writtengrievances received at one time appears to be unusual,especially as these were the first grievances any of Re-spondent's employees ever filed.The next word that Chang received respecting his jobcame instead from Respondent. On November 29 he andeight other technicians were laid off. All were amongthose who filed the grievances. None of Respondent'spacking employees were laid off.About 25 of the technicians met on the evening of No-vember 29 in a church in the Chinatown section of NewYork City. They discussed the layoffs that apparentlywere not done in order of seniority as provided for inthe contract; one of the laid-off employees had been em-ployed for more than 4 years, but Respondent had keptin its employ one who had "seniority only one month,two month." They discussed their perception that Re-spondent "violated [the] union contract all the time" andthat a supervisor "did not want to obey the contract" (anobvious reference to Kim's statements to Chang dis-cussed above). They discussed also the layoff of theirsteward and the consequent loss to them of "protection."The technicians decided unanimously to engage in astrike beginning the next day and they prepared signs tobe used on the picket line.On the morning of November 30, 27 technicians wereon the picket line. Union Representative Peter Scalzacame to Respondent's plant about 10 a.m. that day andlearned that Respondent had laid off nine technicians. Hewent inside the plant and spoke to Respondent's officials.He returned to the picket line and reported that Re-spondent would take back the laid-off employees andthat it would pay the striking technicians for the timethey lost from work. The technicians discussed thematter and informed Scalza that if Respondent wantstime to discuss the grievances, Respondent should prom-ise not to layoff employees. Scalza conveyed that mes-sage to Respondent and then informed the techniciansthat Respondent could promise only to follow seniorityin layoffs. He urged the striking technicians to "go backinside now" and that the grievances will be resolvedlater. The technicians refused to return as they conclud-ed that "if [they] go back to work, then the next day[Respondent] still can [layoff] and [the Union] cannot do[anything] about this." They told Scalza that theywanted to meet with the Union's president, VincentGulino.Gulino arrived at the picket line on the morning ofDecember 5. The General Counsel called three witnesseswho testified about the events of that day. They wereUnion President Vincent Gulino, Union RepresentativePeter Scalza, and Steward Chang. Their respective ac-counts vary and are set out below.Gulino testified as follows. He met with the techni-cians on the morning of December 5 and persuaded themto go back to work unconditionally. He, Scalza, and sev-eral of the strike technicians then went inside the plant STUDIO 44609and spoke with Al and Ike Anteby. Gulino stated to theAntebys that he wanted the strikers put back to work.Al Anteby threw a newspaper at Gulino and said, "Lookwhat they said about me." Anteby also told Gulino thathe would not put the striking technicians back to workand that he would revamp all his business and move it toCanada. Gulino asked Al Anteby later that day, whenspeaking with him on the telephone and at other timesduring the rest of that week, to take the employees back,but Anteby refused as his mind was set.Scalza's account as to the events of December 5 fol-lows. He and Gulino chose the shop steward and threeother technicians as a committee to accompany him andGulino. They went in to speak with Al Anteby and IkeAnteby. Gulino stated he wanted them to put everybodyback to work with backpay and that if there were anyproblems with any of the 27 grievances, they would bediscussed one at a time. Gulino also mentioned that thetechnicians wanted a letter signed by Respondent guar-anteeing that, on their return, nobody would be laid off.Al Anteby stated that he could not take the techniciansback at that time, that he was going to have a close upthat department and that he did "not need the people nomore."Union Steward Chang's account is as follows. Gulinocame to the picket line on December 5 and asked thestriking employees to select several to go with him totalk to Respondent. Chang and two others were chosenand they accompanied Gulino and Scalza to the meeting.The technicians had brought a tape recorder to the meet-ing. Al Anteby became angry and said he did not want"those things inside." Gulino asked Al Anteby whetherhe wanted the technicians to go back to work. Antebysaid that he did but that the contract was canceled andthat he has nothing for the technicians to do. Al Antebysaid that he had called the technicians back to work inthe previous week but they refused to return. Gulinostated that Anteby had spoken then to Scalza and thatMow Galin• was asking, as the Union's president, to putthe technicians back to work. Anteby replied that hespent $6 to buy an item and $6 to repair it, and that hecould buy an "already repaired" machine for $12.Anteby said he did not need the technicians and wasgoing to close the shop in 2 or 3 months.Respondent has continued to repair electronic items atits Jersey City facility, and has, since December 5, hiredtechnicians, but none of the striking technicians havebeen returned to work.In February 1984 Respondent filed a petition for bank-ruptcy.2. Respondent's reasonsRespondent's plant manager testified as follows re-specting the layoffs on November 29. For several years,Respondent lost money. The decision about those layoffswas based on his request, made to Supervisor Kim, that alist of names of those Respondent "should discharge"should be submitted, and that list should be based on"productivity probably." (No list or productivity figureswere offered in evidence. Kim did not testify.) On cross-examination, Respondent's plant manager testified thatRespondent's longstanding adverse financial situationwas not the reason why employees were discharged onNovember 29; Respondent's reason was that Respondentdid not have enough items on hand to keep all the tech-nicians busy. Although Respondent has records showingthe numbers of items it receives, it did not offer any inevidence.Regarding the events on December 5, Respondent'splant manager testified on his direct examination that heand his brothers had decided since December 5 to pur-chase finished products and to sell these to its customersinstead of buying and repairing defective items for resale.Respondent thus has asserted that it no longer neededthe technicians. On cross-examination, Respondent'splant manager testified that there had been no such deci-sion, that decisions "sometimes [are] made hour by hour"and that he could not understand why he was beingcross-examined "about [Respondent's] business." On fur-ther cross-examination, he related that the decision tochange Respondent's operations to "importing-jobbing"was made on December 2. When the General Counselasked how the "importing-jobbing" operation works, hereplied that nobody understands how it works. He testi-fied that he does not know what steps Respondent'spresident took to buy new merchandise (in lieu of buyingdefective merchandise and repairing it), and that he him-self does not have any personal knowledge about any ofRespondent's purchases of new merchandise.I find the testimony of Respondent's plant managerabout Respondent's reasons for the November 29 layoffsand its actions on December 5 to be worthless. His ac-count was conclusional, unsupported by available docu-mentary evidence, and uncorroborated by any testimonyfrom its own supervisor, Kim, contradictory and given inan argumentative and evasive manner; in short, it hasnone of the attributes of credible testimony.3. The no-strike clauseThe collective-bargaining agreement between Re-spondent and the Union contains the following provi-sions:XIX STRIKES & LOCKOUTSSection I†There shall be no strikes or lockoutsduring the term of this Agreement.As noted above, Union Steward Chang had been givena copy of the contract in September. He testified that hewas unaware of the express provision of article XIX,quoted above. It appears too that until Respondent'scounsel raised the issue at the hearing before me, Re-spondent itself did not allude to that article, particularlyduring the November-December time frame discussedabove.4. AnalysisThe General Counsel has made out a clear prima facieshowing that the layoffs on November 29 were discri-minatorily motivated and that the 27 employees werediscriminatorily discharged on December 5. The evi-dence demonstrates that beginning with Chang's electionas steward for technicians, the employees in that depart- 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment became increasingly militant as union members.The evidence, described above, discloses also that Re-spondent, from virtually the onset of the activity, hadmoved in various directions to suppress that activity.Thus, it had given discriminatory warnings to Chang inthe presence of his coworkers and, through Kim, made itclear that any further efforts on their part respectingtheir rights as union members under the contract wouldbe ignored and that their only hope for better workingarrangements lay in their keeping quiet and depending onRespondent's largesse., Their response was quick and vir-tually unanimous. Twenty-seven technicians filed writtengrievances that were mailed to Respondent and theUnion on November 21. The credited testimony disclosesthat Scalza referred to those grievances in his discussionwith Respondent on the morning of November 29 and Iinfer from the context of the discussion that Respondentknew what he was referring to. I infer therefrom, andfrom the fact that the grievances were mailed a weekpreviously, that Respondent was aware of the existenceof those 27 written grievances when it laid off Changand eight other technicians. The summary manner inwhich the layoffs were effected, the fact that they tookplace during the workweek, the size of the layoff itself,the obvious disregard of the seniority provisions of thecontract, the lack of any prior indication that layoffswere imminent, the fact that none of the packing em-ployees were laid off, and the fact that there had neverbeen such a layoff before in the plant's history, are addi-tional factors that point to Respondent's discriminatorymotivation. Respondent's attempt to rebut this primafacie case was weak and confused. Its efforts, instead, re-inforced the showing of unlawful motivation.The same observations pertain to the evidence respect-ing the December 5 discharges of the striking employees.Respondent made it clear to Gulino that the strikerswere discharged because they persisted in the strike. Re-spondent's attempts to show an economic basis thereforeboomeranged; the mangled account of its plant managerin fact buttressed the evidence supporting a finding thatthe discharges were discriminatorily motivated.The complaint alleges that Respondent had unlawfullyfailed and refused to honor an unconditional applicationmade on December 5 on behalf of the striking techni-cians to return to work. The evidence offered by theGeneral Counsel to establish such a unconditional appli-cation was contradictory, confused, and unpersuasive. Ifind that the General Counsel has failed to persuade methat such application had been made in the December 5meeting.There is uncontroverted evidence in the record thatlater on December 5, and on other occasions later thatweek, Gulino unconditionally asked Al Anteby on thetelephone to reinstate the strikers. On that evidence, Ifmd such applications were made. However, as Respond-ent had already discharged these employees, no usefulpurpose is served by finding separate violations based onRespondent's failure to honor those requests. Cf. Abilities& Goodwill, 241 NLRB 27 (1979).The complaint also alleges that Respondent unlawfullythreatened to close down its Jersey City plant on De-cember 5. The statements of Al Anteby did not consti-tute a threat as it is evident that he was then rationaliz-ing Respondent's having discriminatorily discharged thetechnicians and was not in any way seeking to inducethem to forego their support for the Union or to refrainfrom other concerted activities.At the hearing, Respondent's counsel presented forconsideration a defense based on legal considerations,that is, that the employees lost the protection of the Actby having struck in the face of article XIX of the con-tract between Respondent and the Union. The strike ob-viously was caused by Respondent's discriminatory lay-offs on November 29 and its earlier unfair labor prac-tices, discussed above. The strike was obviously pro-longed by Respondent's insistence that it would reserveto itself future decisions about layoffs, especially as itmade no effort on which the striking employees couldreasonably rely whereby they could be assured that therewould be no recurrences of discriminatory layoffs.Indeed, the totality of the evidence in this case indicatesthat the striking technicians could reasonably concludethat Respondent could not be trusted. Respondent'sunfair labor practices were the very cause of the strikeand prolonged its existence. It effectively had discrimina-torily "locked out" about a third of its force of techni-cians. To use the no-strikes no-lockouts provision of thecollective-bargaining agreement to insulate itself fromthe natural consequences of that very action is basicallyunfair. The U.S. Supreme Court some years ago notedthe inherent inequity in such an argument and rejected it.See Mastro Plastics Corp. v. NLRB, 350 U.S. 270 (1956).The magnitude and suddenness of the layoffs cannot beoverlooked in considering whether the technicians werebound to the literal contract provisions. See Dow Chemi-cal Co., 244 NLRB 1060 (1979). Respondent contendsthat its offer on November 29 to recall the laid-off em-ployees to work effectively removed any reason for thetechnicians to continue to strike and it cites Scalza's ad-monitions to the technicians and their persistence instriking as evidence that the strike was unprotected.Those are considerations but they are hardly dispositive.The strikers had good reasons from statements utteredby Respondent itself to believe that the Union lacked au-thority and they were protesting, not a mere economicdecision, but egregious unfair labor practices. The evi-dence indicates that they viewed the November 29 offeras a tactical withdrawal by Respondent and not as aguarantee against renewed discrimination.I therefore find that Respondent laid off 9 technicianson November 29 and that it, on December 5, dischargedthose 9 and 18 other technicians who have been engagedin an unfair labor practice strike since November 30. SeeSchnabel Associates, 272 NLRB 1022 (1984).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization as defined in Sec-tion 2(5) of the Act.3.Respondent, in violation of Section 8(a)(1) and (3)of the Act: STUDIO 44611(a)Changed the work assignment of its employ-ee, Chi Yao Chang, in October 1983 from returnrepair work to production repair work and issuedwarnings to him because of his activities as unionsteward.(b)Laid off Chang and eight other technicians onNovember 29, 1983, to discourage them from en-gaging in filing grievances and otherwise engagingin union activities.(c)Discharged 27 technicians on December 5,1983, because they engaged in unfair labor practicestrike and because they refer to defer to Respond-ent's overtures to end the strike.4. Respondent, in violation of Section 8(a)(1) and (5)of the Act, refused to bargain collectively with theUnion when Supervisor Kim rejected Union StewardChang's attempts to discuss a grievance and when Kiminformed Chang instead that such efforts are futile andthat Respondent would adjust complaints when made di-rectly to it by the unit employees.5.Respondent did not unlawfully threaten on Decem-ber 5, 1983, that it would close part of its Jersey Cityplant.6.The acts of Respondent set forth in paragraphs 3and 4 above are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent has engaged in and isengaged in unfair labor practices, it is appropriate toorder it to cease and desist therefrom and to take certainaffirmative action, including reinstating and makingwhole 9 employees laid off on November 29 and the 27whose employment was terminated on December 5,1983, to rescind the warnings issued to Chang and to ex-punge from its records all references to those layoffs, dis-charges, and warnings. Loss of pay and interest thereonare to be computed in the manner prescribed in E WWoolworth Co., 90 NLRB 289 (1950), and Florida SteelCorp., 231 NLRB 651 (1977), and consistent with IsisPlumbing Co., 138 NLRB 716 (1962).[Recommended Order omitted from publication.]